Citation Nr: 0317243	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-07 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of right ankle ligament reconstruction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active duty for training purposes in 
September 1990, with evidence of additional active duty and 
active duty for training purposes.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

The Board notes that entitlement to service connection for 
the veteran's right ankle disability was established in an 
October 1996 rating decision.  This decision found that the 
veteran had a pre-existing right ankle disability, but that 
this disability was aggravated during active duty for 
training in September 1990.  The pre-existing disability was 
judged to have been 10 percent disabling.  The right ankle 
disability was evaluated under the rating code for limitation 
of motion of the ankle, and was found to have marked 
limitation.  Marked limitation of motion merits a 20 percent 
evaluation under this rating code.  However, after the pre-
existing 10 percent evaluation was subtracted from the 20 
percent evaluation as required, the veteran's service 
connected disability was judged to be 10 percent disabling.  
This 10 percent evaluation currently remains in effect.  
38 C.F.R. §§ 3.322, 4.71a, Code 5271. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The record indicates that the veteran was provided with the 
laws and regulations regarding the VCAA in an October 2002 
supplemental statement of the case.  However, there is no 
indication that he has ever been provided with a VCAA letter 
that is specific to his claim.  He has never been notified as 
to the information and evidence necessary to substantiate his 
particular claim for VA benefits.  He has not been informed 
as to what the evidence needs to show in order to prevail in 
his claim, and what is the best type of evidence to submit to 
show these things.  In addition, he has never been notified 
regarding what evidence it is his responsibility to submit, 
and what evidence will be obtained on his behalf by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Finally, he 
must be afforded an opportunity to submit this evidence.  
Therefore, the Board finds it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92.  For these reasons, a 
remand is required.

Furthermore, the Board notes that although the veteran was 
afforded a VA orthopedic examination in May 2002, that 
examination was chiefly concerned with other claims, and did 
not provide certain information that would be useful in 
evaluating the veteran's right ankle disability.  The Board 
finds that the veteran should be scheduled for an additional 
examination specifically to determine the current severity of 
the veteran's right ankle disability.  

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  This should include providing 
the veteran with a letter that notifies 
him of the provisions of the VCAA, 
including what must be shown to prevail 
in his claim, what evidence it is his 
responsibility to obtain, and what 
evidence VA has a duty to assist him in 
obtaining.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
ankle disability since March 2002 only.  
After securing the necessary release, the 
RO should obtain any of these records 
that have not been previously obtained 
and associate them with the claims 
folder.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service connected 
right ankle ligament reconstruction.  All 
indicated tests and studies should be 
conducted.  The claims folder must be 
made available to the examiner for review 
before the examination.  The range of 
motion of the ankle should be noted in 
degrees.  The presence or absence of 
pain, excess fatigability, 
incoordination, and weakness should be 
noted, and any additional disability due 
to these factors should be described.  
After completion of the examination and 
review of the claims folder, the examiner 
should be requested to provide the 
following opinions: 1) Is there ankylosis 
of the right ankle?  If yes, then in what 
position is there ankylosis?  2) Does the 
veteran have additional disability due to 
pain, weakness, excess fatigability, or 
incoordination such that there is 
symptomatology that equates to ankylosis?  
If yes, then in what position?  The 
reasons and bases for the opinions should 
be provided, and the examination report 
should be typewritten.  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





